Citation Nr: 0504898	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  02-14 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date prior to August 16, 2001 for 
the grant of a total disability rating for compensation 
purposes based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from January 1943 to 
September 1945.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana. 

The veteran's claim was remanded by the Board for further 
development in September 2003.  


FINDINGS OF FACT

1.  The RO denied the veteran's claim for a total disability 
rating for compensation purposes based on individual 
unemployability in a May 2000 rating decision from which a 
timely appeal was not completed.

2.  Subsequent to May 2000, a claim for a total disability 
rating for compensation purposes based on individual 
unemployability was received from the veteran on August 16, 
2001.  

3.  The veteran was unemployable due to service-connected 
disability as of August 16, 2000.


CONCLUSION OF LAW

The criteria for an earlier effective date of August 16, 
2000, for a total disability rating based on individual 
unemployability due to service-connected disability have been 
met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 3.400, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the 
appellant provide any evidence in his possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

In this case, the Board notes that the claim arises from a 
notice of disagreement as to an initial RO determination 
which granted a total disability rating for compensation 
purposes based on individual unemployability.  Accordingly, 
this issue represents a "downstream" issue as referenced in 
VAOPGCPREC 8-2003 (December 22, 2003), a precedent opinion of 
VA's General Counsel that is binding on the Board (see 38 
U.S.C.A. 7104(c) (West 2002); 38 C.F.R. § 14.507 (2004)).  
The opinion states that if, in response to notice of its 
decision on a claim for which VA has already given the 38 
U.S.C. § 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case if the 
disagreement is not resolved, but section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  With 
regard to the instant case, the Board finds that adequate 38 
U.S.C. § 5103(a) notice was provided as to the original claim 
for a TDIU in October 2001, and as such, the claim currently 
on appeal falls within the exception for the applicability of 
38 U.S.C.A. § 5103(a).  


Duty to Assist

VA has made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  In that regard, the Board 
notes that the veteran does not allege, nor does the record 
reflect, that there exists outstanding evidence relevant to 
the issue on appeal.  The veteran maintains that the 
effective date of his award of TDIU should be when he filed a 
claim in September 1998, and the record indeed contains a 
statement from the veteran dated in September 1998 in which 
he claimed to have quit his job due to service-connected 
disability.  The veteran has not identified any additionally 
available evidence for consideration in his appeal.  In 
addition, the veteran stated in February 2004 that he felt 
that all the evidence needed to decide his case was already 
in his claims file.

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

History

Prior to August 16, 2001, the veteran had a combined 70 
percent rating in effect for his service-connected 
disabilities.  These disabilities included incomplete 
paralysis of the left external popliteal nerve, with post-
traumatic limb dyskinesia; generalized anxiety disorder; 
residuals of a wound to left Muscle Group XIII; and 
dyskinesia of the left thigh.

An informal claim for a total disability rating for 
compensation purposes based on individual unemployability 
(TDIU) was received from the veteran on September 12, 1988.  
At a personal hearing before a Member of the Board in March 
1999, the veteran again raised a claim for TDIU.  The RO 
adjudicated and denied entitlement to TDIU by rating action 
in May 2000.  The RO determined that the veteran was not 
unemployable due to his service-connected disabilities.  The 
veteran submitted a notice of disagreement with respect to 
the May 2000 denial and the RO issued a statement of the case 
in December 2000.  The RO did not receive a substantive 
appeal from the veteran until August 16, 2001.

The RO informed the veteran that his August 2001 substantive 
appeal was untimely.  The veteran did not indicate that he 
wished to appeal the timeliness decision.

The RO considered the August 16, 2001 substantive appeal to 
be a new claim for a TDIU.  By rating action in May 2002, the 
RO granted the veteran's claim for a TDIU and assigned an 
effective date of August 16, 2001.

The veteran's representative claims that the veteran first 
submitted a claim for TDIU in September 1988 and that the 
veteran should be granted an effective date in September 
1988.  The veteran asserts that his physical condition may be 
a little worse than in September 1988, but it is basically 
the same.  He maintains that he was unemployable in September 
1988 due to his service-connected disabilities and that he 
should be granted a September 1988 effective date.

Law and Regulations

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151(a) (2004).

Except as otherwise provided, the effective date of an 
evaluation ...based on an original claim, or a claim for 
increase,...will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  An increase in disability 
compensation will be effective from the earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within one 
year from such date, otherwise, date of receipt of claim.  38 
C.F.R. § 3.400(o)(2). 

A total disability rating may be granted, even though the 
schedular rating is less than total, if a veteran is unable 
to pursue a substantially gainful occupation due to service-
connected disabilities provided that if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, and that, if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

Analysis

As noted above, the RO denied the veteran's initial claim for 
a TDIU in a May 2000 rating action.  The veteran was informed 
of the denial and he did not complete an appeal within one 
year of notice of that decision.  Accordingly, that 
determination is final.  38 U.S.C.A. § 7105 (West 2002).  
Because the veteran did not appeal that decision, the veteran 
may not now be granted an effective date in September 1988, 
regardless of how disabled he was at that time.

Since a new claim for TDIU was received from the veteran on 
August 16, 2001, the veteran would be entitled to an 
effective date as early as August 16, 2000, one year prior to 
receipt of his claim, depending on demonstration of when he 
became unemployable.  See 38 C.F.R. § 3.400(o)(2).  

Since April 1996 the veteran has had a 40 percent rating in 
effect for his left popliteal nerve disability, and a total 
combined service-connected disability rating of 70 percent.  
Consequently, he met the percentage requirements for a total 
disability rating as of August 16, 2000.

A June 2000 letter from JDH, M.D., notes that the veteran had 
severe disability including post-traumatic limb dyskinesia, 
anxiety, and depression.  The physician stated that these 
disabilities had been severe in 1998, and that they seemed to 
have worsened since then.  

A November 2000 letter from another physician notes that the 
veteran had developed chronic and severe left hip pain.  The 
veteran could not even sit on his left hip for a period of 
time.  The physician also noted that the veteran had 
intermittent jumping in his left leg.

These June 2000 and November 2000 statements describe the 
veteran's service-connected disabilities.  The Board is of 
the opinion that when all doubt is considered in the 
veteran's favor, this medical evidence indicates that the 
veteran was unemployable due to service-connected disability 
as of August 16, 2000.  Accordingly, an earlier effective 
date of August 16, 2000 is granted for a total disability 
rating for compensation purposes based on individual 
unemployability.


ORDER

An earlier effective date of August 16, 2000 for a total 
disability rating for compensation purposes based on 
individual unemployability is granted, subject to the law and 
regulations governing the award of monetary benefits.


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


